Citation Nr: 1440807	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  13-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a peripheral vestibular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the Veteran's claims for entitlement to service connection.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  There is competent evidence that relates the Veteran's current tinnitus to active duty.

2.  The Veteran's currently diagnosed peripheral vestibular disorder is as likely as not the result of his tinnitus.




CONCLUSION OF LAW

1. Tinnitus was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Peripheral vestibular disorder was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus and peripheral vestibular disorder, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that he has constant ringing in his ears as the result of noise exposure during active duty and/or due to his service-connected bilateral hearing loss.  Additionally, the Veteran also seeks entitlement to service connection for peripheral vestibular disorder, which he claims developed secondary to his tinnitus.  The Veteran began receiving VA treatment for his hearing loss and tinnitus in June 2008.  At a June 2008 VA audiological consultation, the Veteran reported having a history of military noise exposure, including infantry firearm use without hearing protection.  The Board notes that the Veteran's military occupational specialty was light weapons infantryman, which is consistent with his reports of infantry firearms use.  As a civilian mail carrier, he denied having any post-service occupational noise exposure.  Significantly, the Veteran has already been granted entitlement to service-connection for bilateral sensorineural hearing loss due to in-service acoustic trauma.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Here, service treatment records are negative for any complaints of, treatment for, or diagnosis of tinnitus or peripheral vestibular disorders.  Although the Veteran had reported on several occasions that he did not experience ringing in his ears until approximately 2007, he had also reported to physicians that he experienced ringing in his ears continuously since service in the 1960s.  At his July 2014 Board hearing, the Veteran clarified that he experienced ringing in his ears since his period of active duty service, but that he had not sought treatment for tinnitus until approximately 2006 or 2007.  

Private treatment records dated in 2009 also show treatment of dizziness associated with tinnitus.  The Veteran was diagnosed as having peripheral vestibular pathology. 

The Veteran was provided with a VA hearing loss examination and VA ear conditions examination in October 2011.  The VA hearing loss examination indicated that the Veteran reported onset of constant unilateral right tinnitus approximately 4 to 5 years prior, and that his tinnitus was accompanied by balance disturbance and dizziness.  Based on the unique constellation of symptoms, tinnitus onset, and the unilateral nature of the tinnitus, the examiner opined that it was less likely than not that the current tinnitus was associated with in-service noise exposure.  

However, the October 2011 VA ear diseases examiner acknowledged that the Veteran had reported experiencing a constant ringing noise in his right ear since the 1960s.  The Veteran further explained that the served in an infantry unit and always fired weapons with his right hand, as he was right handed.  The examiner diagnosed the Veteran as having current tinnitus and vertigo.  However, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because his prior reports of tinnitus onset had been inconsistent.  The examiner explained that the Veteran's tinnitus would be expected to be bilateral, because he suffered from bilateral hearing loss, and that it would have occurred prior to 2007, as is was not common for noise-induced tinnitus to occur in only one ear 45 years after service.  The examiner also noted that retrocochlear pathology has been ruled out, but that viral illness commonly caused unilateral hearing loss and tinnitus.  

The October 2011 VA ear diseases examiner also opined that the Veteran's diagnosed vertigo was less likely as not caused by or a result of military noise exposure.  The examiner emphasized that the Veteran did not report vertigo while on active duty, and that his vertigo only surfaced after the presentation of unilateral hearing loss and tinnitus.  

Although tinnitus was not shown or reported during active duty, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In this respect, the Veteran's DD Form 214 reflects that his military occupational specialty was light weapons infantryman, which corroborates his reports of his in-service duties.  Furthermore, VA has already conceded such exposure in granting the Veteran entitlement to service connection for bilateral sensorineural hearing loss.  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.

The Veteran asserts that he has experienced ringing in his ears since the established in-service acoustic trauma.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Further, with resolution of doubt in the Veteran's favor, the Board also finds him to be credible in this regard.  As such, the Board finds the Veteran has established a current disability.

With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  First, the Board notes that the record does not show the Veteran reported tinnitus symptoms until about 2007, approximately 45 years after his separation from service.  As such, service connection for tinnitus cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Further, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Nevertheless, during the pendency of this appeal, the Veteran asserted that he experienced tinnitus since active duty.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Accordingly, the Board will consider the lay evidence submitted by the Veteran regarding his audiological symptoms during and since active duty as well as the medical opinions of record.  

The fact that the Veteran has been diagnosed as having bilateral hearing loss and granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.

The Board acknowledges that the evidence regarding whether the Veteran's tinnitus was incurred in active duty is conflicting.  However, given the Veteran's in-service noise exposure and resulting hearing problems, as well as the Veteran's credible and competent reports of continuity of tinnitus symptomatology since service, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current tinnitus was incurred in active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. at 53-56.  

With respect to the Veteran's claim for a peripheral vestibular disorder, the Board notes that both private and VA physicians have related this disorder to the Veteran's bilateral hearing loss and tinnitus, which are both now service-connected.  As there is evidence of a current disability that was either caused by or aggravated by a service-connected disability, the Board finds that entitlement to service connection for peripheral vestibular disorder as proximately due to service-connected disability affords the Veteran the greater benefit, and is also warranted.  Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a peripheral vestibular disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


